Order entered January 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00217-CR

                              LYDARRIEN ASHLEY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F10-73047-M

                                             ORDER
       The Court REINSTATES the appeal.

       On December 18, 2014, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and represented by court-appointed counsel Niles

Illich; (3) Mr. Illich’s explanation for the delay in filing appellant’s brief is he believes he will

file an Anders brief, he was unable to locate appellant in October, and thereafter ceased trying to

locate him until the appeal was abated in December; and (4) Mr. Illich should be given thirty

days from the January 6, 2015 findings to file appellant’s brief.
           We ORDER appellant to file his brief by FEBRUARY 5, 2015. If the brief is not filed

by that date, the Court will order that Niles Illich be removed as appellate counsel and will order

the trial court to appoint new counsel to represent appellant in this appeal.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court, and to counsel for all

parties.


                                                      /s/     ADA BROWN
                                                              JUSTICE